NUMBER 13-16-00489-CV

                                 COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE SERAFIN GARCIA, INDIVIDUALLY AND D/B/A
                        CHAPO’S AUTO SALES


                        On Petition for Writ of Mandamus.


                                        ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator, Serafin Garcia, individually and d/b/a Chapo’s Auto Sales, filed a petition

for writ of mandamus in the above cause on September 13, 2016. Through this original

proceeding, relator seeks to compel the trial court to (1) vacate its order denying relator’s

motion to dismiss and plea to the jurisdiction, and (2) grant relator’s plea to the jurisdiction

and dismiss the case. The Court requests that the real party in interest, Jocelyn Kie, or

any others whose interest would be directly affected by the relief sought, file a response
to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
13th day of September, 2016.




                                              2